DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/AU2019/000054 filed 05/09/2019, which claims the benefit of the priority of Australian Patent Application No. AU2018901579 filed 05/09/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement submitted on 11/24/2020 has been considered by the examiner.
Election/Restrictions
	Claims 21, and 24-27 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II and III or based on the elected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/12/2022. Applicant’s election with traverse of Group I drawn to an agent comprising GDF9, in the reply filed on 07/12/2022 is acknowledged. After further consideration, the species election is withdrawn.
Applicant's election with traverse of Group I in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that the Groups are linked to form a single general inventive concept.  This is not found persuasive because the three Groups are divided as two methods of use and product. The special technical feature is a modified GDF9 polypeptide which is disclosed by WO 2014018404 A1 thus breaking unity. The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-20 are being examined on the merits in this office action.

Drawings
The drawings are objected to because the labeling on Fig. 1, 4, and 7 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “…agent of claims….”. This should be amended to recite “…agent of claim…”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Interpretation: the instant specification does not define what is meant by “capable”. As such, the plain ordinary meaning of the word applies. “Capable” is defined as “able to do something” (see Macmillan dictionary, “capable” available online at https://www.macmillandictionary.com/us/dictionary/american/capable ((accessed on 9/15/2021) at page 1). Thus, an agent capable of promoting proliferation and differentiation of granulosa cells as recited in the instant claim 1, has the ability (i.e. is able to) but is not required to promote proliferation and differentiation of granulosa cells. As such, the ability of the agent to promote proliferation and differentiation of granulosa cells is not a required structural limitation.

Claims 1-2, 5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014018404 A1 (hereinafter “the ‘404 publication”) – IDS 11/24/2020.
Regarding claim 1, ‘404 teaches a heterodimer that comprises GDF9 and further teaches that the GDF9 may be mutated [0015]. ‘404 further teaches that the GDF9 protein consists of the G72R mutation (claim 18 and 30). ‘404 further discloses that the heterodimers have the ability to mature oocytes surrounded by ovarian granulosa cells (abstract). The disclosures of ‘404 therefore read on an agent comprising GDF9 protein which is modified by at least one amino acid substitution. With regards to the intended use of enhancing binding to and/or activation of ALK4/5, the Examiner notes that since ‘404 teaches the instant agent, the intended use of enhancing binding to and/or activation of ALK4/5 is inherently present. In addition, ‘404 discloses that the receptors ALK4, ALK5, and ALK7 act redundantly to permit signaling by GDF9:BMP15 heterodimer (see [0068]).
Regarding claim 2, ‘404 teaches the GDF9 in dimeric form [0015]. ‘404 further discloses that a single amino acid change (G72R) in the mature human GDF9 sequence, which results in gain of activity in the in vitro assay for human GDF9 homodimer [0027].
Regarding claim 5, ‘404 discloses hGDF9 [0022, 0023, 0027, 0064].
Regarding claim 20, ‘404 teaches composition of the invention [0013] the heterodimer including a pharmaceutical carrier [0014].

Claims 1-3, 5-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (Endocrinology 153: 1301–1310, 2012).
Regarding claim 1, Simpson discloses a human GDF9 and further teaches that it contains a Gly391Arg substitution and that the GDF9 is pro and mature (see abstract). Simpson further discloses that hGDF9 (Gly391Arg) was also a potent stimulator of murine granulosa cell proliferation and that increases the affinity of GDF9 for its signaling receptors, enabling it to be secreted in an active form and that this important species difference in the activation status of GDF9 may contribute to the variation observed in follicular development, ovulation rate, and fecundity between mammals (abstract). Simpson broadly discloses that the GDF9 increases its affinity for its signaling receptors. The Examiner notes that since Simpson teaches the instant agent, the intended use of enhancing binding to and/or activation of ALK4/5 is inherently present.
Regarding claims 2 and 3, Simpson discloses that the GDF9 is pro and mature (see abstract) and further that dimeric precursors are cleaved by proprotein convertases and GDF9 is secreted from the oocyte noncovalently associated with its pro domain (page 1302, left col., 3rd paragraph, line 10-13).
Regarding claim 5, Simpson discloses that the GDF9 a human GDF9 (abstract).
Regarding claim 6, Simpson discloses that the human GDF9 comprises a Gly391Arg amino acid substitution (see abstract).
Regarding claim 19, Simpson discloses that the mature GDF9 (Gly391Arg) is isolated (page 1305, right col., last paragraph, line 5).

Examiners Comment and Allowable subject matter
Claims 4, 7-9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14, 16 and 17 are allowable.
Conclusion
Claims 1-3, 5-6, and 19-20 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615